 Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 1 of 10 Page ID #4000




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

                           Plaintiff’s Initial Trial Exhibit List

Style: Catherine Alexander v. Take Two Interactive Software, Inc., et al.

Case Number: 3:18‐cv‐0966‐SMY

       Presiding Judge:     Plaintiff’s Attorneys:           Defendants’ Attorneys:
       STACI M. YANDLE      Anthony G. Simon                 Dale M. Cendali
                            Anthony R. Friedman              Joshua L. Simmons
                            THE SIMON LAW FIRM, P.C.         KIRKLAND & ELLIS LLP

                            R. Seth Crompton                 Jerry McDevitt
                            THE HOLLAND LAW FIRM             Curtis Krasik
                                                             K&L GATES LLP

                                                             Michael J. Nester
                                                             DONOVAN ROSE NESTER P.C.
       Trial Date:          Court Reporter:                  Courtroom Deputy:
       October 19, 2020     Chris Dohack LaBuwi              Stacie Hurst


Pltf    Deft.    Date
                                             Description                        Objection   Admitted
No.     No.     Marked
 1                        Certificate of Registration from the U.S. Copyright
                          Office –Dove [ALEXANDER000060‐61]
 2                        Certificate of Registration from the U.S. Copyright
                          Office – Rose [ALEXANDER000062]
 3                        Certificate of Registration from the U.S. Copyright
                          Office – Skulls [ALEXANDER000063‐64]
 4                        Certificate of Registration from the U.S. Copyright
                          Office – Tribal Addition [ALEXANDER000065‐66]
 5                        Certificate of Registration from the U.S. Copyright
                          Office – Tribal Design [ALEXANDER000070‐71]
 6                        Copyright registration application for Tribal
                          Addition design [ALEXANDER000001‐4,
                          Alexander Depo Exh 3]
 7                        Copyright registration application for Dove
                          design [ALEXANDER000009‐14, Alexander Depo
                          Exh 16]
Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 2 of 10 Page ID #4001




Pltf   Deft.    Date
                                           Description                         Objection   Admitted
No.    No.     Marked
 8                      Copyright registration application for Rose
                        design [ALEXANDER000015‐19, Alexander Depo
                        Exh 17]
 9                      Copyright registration application for Skulls
                        design [ALEXANDER000020‐24, Alexander Depo
                        Exh 18]
10                      Copyright registration application for Tribal
                        design [ALEXANDER000025‐28, Alexander Depo
                        Exh 7]
11                      Photograph of Plaintiff and Mr. Orton
                        [ALEXANDER000036]
12                      Sketch of Plaintiff’s dove tattoo design
                        [ALEXANDER000037, Alexander Depo Exh 12]
13                      Sketch of Plaintiff’s tribal addition tattoo design
                        [ALEXANDER000038, Alexander Depo Exh 5]
14                      Sketch of Plaintiff’s tribal addition tattoo design
                        [ALEXANDER000039, Alexander Depo Exh 6]
15                      Sketch of Plaintiff’s tribal addition tattoo design
                        [ALEXANDER000040, Alexander Depo Exh 4]
16                      Sketch of Plaintiff’s tribal design addition for Mr.
                        Orton’s tattoos arm(s) [ALEXANDER000041,
                        Alexander Depo Exh 8]
17                      Photograph of Mr. Orton with tattoos on arms
                        [ALEXANDER000043, Alexander Depo Exh 11]
18                      Photograph of Mr. Orton’s arm tattoos
                        [ALEXANDER000044, Alexander Depo Exh 10]
19                      Photograph of Mr. Orton’s upper arm tribal
                        design and partial view of back tribal addition
                        [ALEXANDER000045, Alexander Depo Exh 14]
20                      Photograph of Mr. Orton’s tattoos on arms
                        [ALEXANDER000046]
21                      Photograph of Mr. Orton’s upper arm and upper
                        back tribal tattoos [ALEXANDER000047]
22                      Photograph of Mr. Orton’s Rose arm tattoos
                        [ALEXANDER000048, Alexander Depo Exh 13]
23                      Photograph of Mr. Orton’s skull arm tattoos
                        [ALEXANDER000049]
24                      George Lopez show, interview of Mr. Orton
                        [ALEXANDER000050]
25                      Article: The 20 Coolest Tattoos in WWE History
                        [Zagal Depo Exh 3]


                                               2
Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 3 of 10 Page ID #4002




Pltf   Deft.    Date
                                           Description                         Objection   Admitted
No.    No.     Marked
26                      WWE 2K Franchise Sales Since Apr’2015 [TAKE‐
                        TWO_0000982, Snyder Depo Exh 9]
27                      WWE 2K Franchise Sales Since Apr’2015 [TAKE‐
                        TWO_0000983, Snyder Depo Exh 10]
28                      WWE 2K Franchise Sales Since Apr’2015 [TAKE‐
                        TWO_0001332, Snyder Depo Exh 11]
29                      License between Take‐Two Interactive Software,
                        Inc. and World Wrestling Entertainment [TAKE‐
                        TWO_0000498‐542, Little Depo Exh 2]
30                      Amendment 1 to License between Take‐Two
                        Interactive Software, Inc. and World Wrestling
                        Entertainment [TAKE‐TWO_0000543‐559, Little
                        Depo Exh 3]
31                      Master Development Agreement between Yuke’s
                        Co., Ltd. and World Wrestling Entertainment
                        [TAKE‐TWO_0000560‐609, Little Depo Exh 4]
32                      Images of Mr. Orton [TAKE‐TWO_0000798‐822,
                        Little Depo Exh 5]
33                      Images of Mr. Orton [TAKE‐TWO_0000909‐929,
                        Little Depo Exh 6]
34                      Screenshot of WWE 2K16 video of Mr. Orton’s
                        tattoos [TAKE‐TWO_0000481, Little Depo Exh 7]
35                      IndianVideoGamer.com Interview: WWE 2K18
                        Executive Producer Mark Little [Little Depo Exh
                        8]
36                      United States Securities and Exchange
                        Commission – Form 10‐K for Take‐Two
                        Interactive Software, Inc. for the fiscal year ended
                        March 31, 2018 [Clark Depo Exh 4]
37                      Opening Expert Report of Jose Zagal dated
                        November 15, 2018
38                      Exhibit A to Opening Expert Report of Jose Zagal
39                      Supplemental Expert Report of Jose Zagal dated
                        February 4, 2019
40                      Responding Expert Report of Jose Zagal dated
                        February 21, 2019
41                      Expert Rebuttal Report of Ryan J. Clark dated
                        February 21, 2019
42                      Physical copy of WWE 2K16, XBOX ONE format
                        [M. Little’s Declaration, Doc 142‐1]
43                      Packaging and insert of WWE 2K16 XBOX ONE
                        format [M. Little’s Declaration, Doc 142‐1]

                                               3
Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 4 of 10 Page ID #4003




Pltf   Deft.    Date
                                         Description                      Objection   Admitted
No.    No.     Marked
44                      Physical copy of WWE 2K17, XBOX ONE format
                        [M. Little’s Declaration, Doc 142‐1]
45                      Packaging and insert of WWE 2K17 XBOX One
                        format [M. Little’s Declaration, Doc 142‐1]
46                      Physical copy of WWE 2K18, XBOX ONE format
                        [M. Little’s Declaration, Doc 142‐1]
47                      Packaging and insert of WWE 2K18 XBOX One
                        format [M. Little’s Declaration, Doc 142‐1]
48                      Physical copy of WWE 2K16, Sony PlayStation 4
                        format [TAKE‐TWO_0000001]
49                      Packaging and Insert of WWE 2K16 Sony
                        PlayStation 4 format [TAKE‐TWO_0000001]
50                      Physical copy of WWE 2K17, Sony PlayStation 4
                        format [TAKE‐TWO_0000002]
51                      Packaging and Insert of WWE 2K17 Sony
                        PlayStation 4 format [TAKE‐TWO_0000002]
52                      Physical copy of WWE 2K18, Sony PlayStation 4
                        format [TAKE‐TWO_0000003]
53                      Packaging and Insert of WWE 2K18 Sony Play
                        Station 4 format [TAKE‐TWO_0000003]
54                      WWE Source Product Submission #3540
                        [Kiang Depo Exh 4; WWE_Alexander0000109]
55                      WWE Source Product Submission #17984
                        [Kiang Depo Exh 5; WWE_Alexander0000207]
56                      WWE Source Product Submission #4073
                        [Kiang Depo Exh 6; WWE_Alexander0000112]
57                      Bryce Yang’s 8‐6‐14 Email Chain
                        [Kiang depo Exh 7; WWE_Alexander0000094]
58                      Screenshot of WWE 2K15 video of Mr. Orton’s
                        tattoos [WWE_Alexander_0000098]
59                      Screenshot of WWE 2K17 video of Mr. Orton’s
                        tattoos [WWE_Alexander_0000166]
60                      Video of Mr. Orton’s videogame character [TAKE‐
                        TWO_0000823.M4V]
61                      Video of Mr. Orton from WWE 2K Game
                        [WWE_Alexander0000172.m4v]
62                      Video of Mr. Orton from WWE 2K Game
                        [WWE_Alexander0000180.m4v]
63                      Trailer for WWE 2K17 containing Mr. Orton
                        [WWE_Alexander0000200.mp4]
64                      Trailer for WWE 2K16 containing Mr. Orton
                        [TAKE‐TWO_0000481.mp4]

                                             4
Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 5 of 10 Page ID #4004




Pltf   Deft.    Date
                                           Description                       Objection   Admitted
No.    No.     Marked
65                      Capture from the videogame WWE 2K16
                        depicting the infringing Rose tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000001]
66                      Capture from the videogame WWE 2K16
                        depicting the infringing dove tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000001]
67                      Capture from the videogame WWE 2K16
                        depicting the infringing skulls tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000001]
68                      Capture from the videogame WWE 2K16
                        depicting the infringing tribal tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000001]
69                      Capture from the videogame WWE 2K16
                        depicting the infringing tribal addition tattoo on
                        Randy Orton’s in game character model [M.
                        Little’s Declaration, Doc 142‐1; TAKE‐
                        TWO_0000001]
70                      Capture from the videogame WWE 2K17
                        depicting the infringing Rose tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000002]
71                      Capture from the videogame WWE 2K17
                        depicting the infringing dove tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000002]
72                      Capture from the videogame WWE 2K17
                        depicting the infringing skulls tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000002]
73                      Capture from the videogame WWE 2K17
                        depicting the infringing tribal tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000002]
74                      Capture from the videogame WWE 2K17
                        depicting the infringing tribal addition tattoo on
                        Randy Orton’s in game character model [M.
                        Little’s Declaration, Doc 142‐1; TAKE‐
                        TWO_0000002]


                                               5
Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 6 of 10 Page ID #4005




Pltf   Deft.    Date
                                          Description                        Objection   Admitted
No.    No.     Marked
75                      Capture from the videogame WWE 2K18
                        depicting the infringing Rose tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000003]
76                      Capture from the videogame WWE 2K18
                        depicting the infringing dove tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000003]
77                      Capture from the videogame WWE 2K18
                        depicting the infringing skulls tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000003]
78                      Capture from the videogame WWE 2K18
                        depicting the infringing tribal tattoo on Randy
                        Orton’s in game character model [M. Little’s
                        Declaration, Doc 142‐1; TAKE‐TWO_0000003]
79                      Capture from the videogame WWE 2K18
                        depicting the infringing tribal addition tattoo on
                        Randy Orton’s in game character model [M.
                        Little’s Declaration, Doc 142‐1; TAKE‐
                        TWO_0000003]
80                      Photographs of the rose tattoo on Randy Orton
                        [ALEXANDER000018‐19]
81                      Photographs of the dove tattoo on Randy Orton
                        [ALEXANDER000012‐14]
82                      Photographs of the skulls tattoo on Randy Orton
                        [ALEXANDER000023‐24]
83                      Photographs of the tribal tattoo on Randy Orton
                        [ALEXANDER000028]
84                      Photographs of the tribal addition tattoo on
                        Randy Orton [ALEXANDER000004]
85                      World Wrestling Entertainment, Inc.'s Objections
                        and Responses to Plaintiff's First Set of
                        Interrogatories dated August 17, 2018
86                      World Wrestling Entertainment, Inc.’s Objections
                        and Responses to Plaintiff’s First Set of Requests
                        for Admission dated August 17, 2018
87                      Defendant World Wrestling Entertainment, Inc.’s
                        Objections to Plaintiff’s Second Set of Requests
                        for Admission dated October 15, 2018
88                      Defendant World Wrestling Entertainment, Inc.’s



                                              6
Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 7 of 10 Page ID #4006




Pltf   Deft.    Date
                                           Description                        Objection   Admitted
No.    No.     Marked
                        Objections to Plaintiff’s First Set of Requests for
                        Production dated October 15, 2018
89                      Defendant World Wrestling Entertainment, Inc.’s
                        Objections to Plaintiff’s Second Set of
                        Interrogatories dated October 15, 2018
90                      Defendant World Wrestling Entertainment, Inc.’s
                        Objections To Plaintiff’s Second Set of Requests
                        for Production dated November 19, 2018
91                      Defendant World Wrestling Entertainment, Inc.’s
                        Supplemental Objections and Responses to
                        Plaintiff’s First Set of Requests for Production
                        dated May 15, 2020
92                      Defendant World Wrestling Entertainment, Inc.’s
                        Supplemental Objections and Responses to
                        Plaintiff’s Second Set of Interrogatories dated
                        May 15, 2020
93                      Defendant World Wrestling Entertainment, Inc.’s
                        Supplemental Objections and Responses to
                        Plaintiff’s Second Set of Requests for Admission
                        dated May 15, 2020
94                      Defendant Take‐Two Interactive Software, Inc.’s
                        Objections and Responses to Plaintiff Catherine
                        Alexander’s First Set of Requests for Admission
                        dated October 15, 2018
95                      Defendant 2K Games, Inc.’s Objections and
                        Responses to Plaintiff Catherine Alexander’s
                        First Set of Requests for Admission dated October
                        15, 2018
96                      Defendant 2K Sports, Inc.’s Objections and
                        Responses to Plaintiff Catherine Alexander’s
                        First Set of Requests for Admission dated October
                        15, 2018
97                      Defendant Visual Concepts Entertainment’s
                        Objections and Responses to Plaintiff Catherine
                        Alexander’s First Set of Requests for Admission
                        dated October 15, 2018
98                      Defendants Take‐Two Interactive Software, Inc.,
                        2K Games, Inc., 2K Sports, Inc., and Visual
                        Concepts Entertainment’s Objections and
                        Responses to Plaintiff Catherine Alexander’s
                        First Set of Requests for Production dated
                        October 15, 2018


                                              7
Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 8 of 10 Page ID #4007




Pltf   Deft.    Date
                                          Description                        Objection   Admitted
No.    No.     Marked
99                      Defendants Take‐Two Interactive Software, Inc.,
                        2K Games, Inc., 2K Sports, Inc., and Visual
                        Concepts Entertainment’s Objections and
                        Responses to Plaintiff Catherine Alexander’s
                        First Set of Interrogatories dated October 15,
                        2018
100                     Defendants Take‐Two Interactive Software, Inc.,
                        2K Games, Inc., 2K Sports, Inc., and Visual
                        Concepts Entertainment’s Objections and
                        Responses to Plaintiff Catherine Alexander’s
                        Second Set of Requests for Production dated
                        November 19, 2018
101                     Defendants Take‐Two Interactive Software, Inc.,
                        2K Games, Inc., 2K Sports, Inc., and Visual
                        Concepts Entertainment’s Objections and
                        Responses to Plaintiff Catherine Alexander’s
                        Third Set of Requests for Production dated
                        October 11, 2019
102                     Defendants Take‐Two Interactive Software, Inc., 2K
                        Games, Inc., 2K Sports, Inc., and Visual Concepts
                        Entertainment’s Objections and Responses to
                        Plaintiff Catherine Alexander’s Second Set of
                        Requests for Admissions dated October 11, 2019
103                     Cover art for WWE 2K12 depicting Randy Orton
104                     WWE 2K16 video [TAKE-TWO_0000177.mp4]
105                     WWE 2K16 video [TAKE-TWO_0000178.mp4]
106                     WWE 2K17 video [TAKE-TWO_0000179.mp4]
107                     WWE 2K17 video [TAKE-TWO_0000180.mp4]
108                     WWE 2K18 video [TAKE-TWO_0000181.mp4]
109                     WWE 2K18 video [TAKE-TWO_0000182.mp4]
110                     WWE 2K17 video [TAKE-TWO_0000471.mp4]
111                     WWE 2K18 video [TAKE-TWO_0000472.mp4]
112                     WWE 2K18 video [TAKE-TWO_0000473.mp4]
113                     WWE 2K16 video [TAKE-TWO_0000474.mp4]
114                     WWE 2K18 video [TAKE-TWO_0000475.mp4]
115                     WWE 2K17 video [TAKE-TWO_0000476.mp4]
116                     WWE 2K17 video [TAKE-TWO_0000477.mp4]
117                     WWE 2K16 video [TAKE-TWO_0000478.mp4]
118                     WWE 2K16 video [TAKE-TWO_0000479.mp4]
119                     WWE 2K17 video [TAKE-TWO_0000480.mp4]
120                     WWE 2K17 video [TAKE-TWO_0000482.mp4]
121                     WWE 2K16 video [TAKE-TWO_0000483.mp4]

                                              8
Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 9 of 10 Page ID #4008




Pltf   Deft.    Date
                                           Description                         Objection   Admitted
No.    No.     Marked
122                     WWE 2K17 video [TAKE-TWO_0000484.mp4]
123                     WWE 2K18 video [TAKE-TWO_0000485.mp4]
124                     WWE 2K17 video [TAKE-TWO_0000486.mp4]
125                     WWE 2K17 video [TAKE-TWO_0000487.mp4]
126                     WWE 2K17 video [TAKE-TWO_0000488.mp4]
127                     WWE 2K17 video [TAKE-TWO_0000489.mp4]
128                     WWE 2K16 video [TAKE-TWO_0000490.mp4]
129                     WWE 2K18 video [TAKE-TWO_0000491.mp4]
130                     WWE 2K17 video [TAKE-TWO_0000492.mp4]
131                     WWE 2K18 video [TAKE-TWO_0000493.mp4]
132                     WWE 2K18 video [TAKE-TWO_0000494.mp4]
133                     WWE 2K18 video [TAKE-TWO_0000495.mp4]
134                     WWE 2K18 video [TAKE-TWO_0000496.mp4]
135                     360 video of Randy Orton character [TAKE-
                        TWO_0000930.mp4]
136                     360 video of Randy Orton character
                        [WWE_Alexander0000111.mp4]
137                     360 video of Randy Orton character
                        [WWE_Alexander0000131.mp4]
138                     360 video of Randy Orton character
                        [WWE_Alexander0000134.mp4]
139                     WWE 2K16 walk out video of Randy Orton
                        character [WWE_Alexander0000139.mp4]
140                     WWE 2K16 video [WWE_Alexander0000147.mp4]
141                     WWE 2K16 video [WWE_Alexander0000150.mp4]
142                     360 video of Randy Orton character
                        [WWE_Alexander0000154.mp4]
143                     360 video of Randy Orton character
                        [WWE_Alexander0000161.mp4]
144                     360 video of Randy Orton character
                        [WWE_Alexander0000205.mp4]
145                     360 video of Randy Orton character
                        [WWE_Alexander0000206.mp4]
146                     Take-Two Defendants’ Supplemental Responses to
                        Plaintiff’s Interrogatory Nos. 7 and 8 once produced
                        by Take-Two Defendants
147                     Take-Two Defendants’ Supplemental Responses to
                        Plaintiff’s Requests for Production Nos. 10, 13 and
                        17 once produced by Take-Two Defendants
148                     WWE’s Supplemental Responses to Plaintiff’s
                        Interrogatory Nos. 2, 10 and 11 once produced by
                        WWE

                                               9
 Case 3:18-cv-00966-SMY Document 221 Filed 09/18/20 Page 10 of 10 Page ID #4009




 Pltf    Deft.    Date
                                                 Description                         Objection    Admitted
 No.     No.     Marked
 149                         WWE’s Supplemental Responses to Plaintiff’s
                             Requests for Production Nos. 13 and 17 once
                             produced by WWE

Dated: September 18, 2020                            Respectfully submitted,

                                                     /s/ Anthony G. Simon
                                                     Anthony G. Simon, IL 6209056
                                                     Anthony R. Friedman, IL 6299795
                                                     THE SIMON LAW FIRM, P.C.
                                                     800 Market Street, Suite 1700
                                                     St. Louis, Missouri 63101
                                                     Phone: (314) 241-2929
                                                     Fax: (314) 241-2029
                                                     asimon@simonlawpc.com
                                                     afriedman@simonlawpc.com

                                                     R. Seth Crompton
                                                     THE HOLLAND LAW FIRM
                                                     300 N. Tucker, Suite 801
                                                     St. Louis, Missouri 63101
                                                     scrompton@allfela.com
                                                     Phone: (314) 241-8111
                                                     Facsimile: (314) 241-5554

                                                     Attorneys for Plaintiff


                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served upon all counsel of record via

this Court’s CM/ECF system on September 18, 2020.

                                                     /s/ Anthony G. Simon




                                                    10
